In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Nassau County (Roncallo, J.), dated March 22, 1990, which granted the defendants’ motion for summary judgment dismissing the complaint.
Ordered that the order is reversed, on the law, with costs, and the motion for summary judgment is denied.
*595The plaintiff sustained injuries when she fell on the sidewalk, as she attempted to step down into the parking lot, outside a restaurant situated in a four-store, strip shopping center constructed and owned by the defendants. She alleged that the defendants were negligent in permitting a dangerous and defective condition to exist because the height of the sidewalk at the point where she fell was over 12 inches, in violation of the legally-prescribed maximum for risers, and that the asphalt parking area onto which she attempted to step sloped dramatically away from the sidewalk. The plaintiff further claimed that the defendants had notice of the defective condition because they were responsible for the construction of the shopping center and had operated the restaurant for a number of years. Upon this record, we conclude that the plaintiff presented evidentiary facts sufficient to raise a triable issue of fact (see, Zuckerman v City of New York, 49 NY2d 557; Siegel v Hofstra Univ., 154 AD2d 449; cf., Kioleidis v Pergament United Sales, 150 AD2d 526). Mangano, P. J., Kunzeman, Eiber and Balletta, JJ., concur.